Citation Nr: 1530698	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  11-03 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for residuals of a broken right ankle (right ankle disability).  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Theophilus Griffin, Counsel


INTRODUCTION

The Veteran had active military service from April 1970 to December 1971. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2010, the Veteran testified in support of this claim before a local Decision Review Officer (DRO) and, in April 2013, testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  Transcripts of both proceedings are of record.

The Board remanded this claim in August 2014 for further development.  Unfortunately, however, still further development is required, so the Board is again remanding this claim to the Agency of Original Jurisdiction (AOJ).


REMAND

A June 2005 Statement of the Case (SOC), previously addressing the right ankle disability claim, indicates the Veteran's service treatment records (STRs) were on file and part of the evidence considered in rendering that determination.  However, only a May 1970 to September 1971 service Health Record Abstract of Service record supplied by the Veteran is currently of record.  Also, a formal finding that his STRs are unavailable is not of record.  So, on remand, attempts to re-associate his STRs with the claims folder must be undertaken or he must be provided proper notice of the unavailability of the records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The evidence also suggests the Veteran likely receives regular VA treatment for his right ankle disability.  Pertinent records of his VA care, however, dated since September 2014, have not been associated with the claims folder.  Under the law, VA must obtain these relevant and likely outstanding records.  Id.  

Lastly, the October 2014 VA orthopedic examination opinion provided in connection with the Veteran's right ankle disability service connection claim is inadequate for rating purposes.  The examiner provides an opinion relying largely, if not entirely, on medical evidence or the lack thereof and does not reflect adequate consideration and analysis of the Veteran's competent account of in- and post-service symptomatology.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Further, the basis for the opinion is inadequate because at least one STR appears to document the Veteran's treatment for a broken right ankle.  Therefore, having found the October 2014 VA examination inadequate, and presented with no subsequent VA examination opinion providing a relevant etiological opinion, the Board is without discretion and must remand the claim to obtain a sufficient medical examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Contact the National Personnel Records Center (NPRC), or any other appropriate repository, and attempt to obtain or otherwise re-associate any STRs generated during the Veteran's period of active military service.  If these STRs are unavailable then (i) a formal finding must be made, detailing the efforts made to obtain these records, and associated with the claims folder; and (ii) the Veteran and his representative must be notified and invited to submit any copies of the STRs he may have in his personal possession.  See 38 C.F.R. § 3.159(c)(2) and (e)(1).


2.  Also obtain all outstanding VA hospitalization and treatment records related to any right ankle condition, dated since September 2014.  All negative response(s) should be in writing and associated with the claims folder, to include notation that no additional records are available on the Virtual VA system.

3.  Upon completion of the aforementioned development efforts and after any obtained records, and/or negative response(s), are associated with the claims folder, schedule the Veteran for additional VA examination for further medical comment concerning the current nature, onset and etiology of any right ankle condition.  The claims folder must be made available to and reviewed by the examiner, with such review noted in the provided report.  The examiner should record the full history of the respective disorders, including the Veteran's account of symptomatology, and all necessary tests should be performed.  

The examiner should diagnose all right ankle conditions currently present or since the filing of the claim.  And for each diagnosis the examiner must state whether it is at least as likely as not the condition: 

(a) is related to or the result of the Veteran's active military service, including especially a reported April 1970 sports injury; or 

(b) otherwise initially manifested during his active military service or within one year of separation.  

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include the Veteran's competent account of in-service trauma following the April 1970 sports event mentioned.  All provided opinions must be supported by a clearly stated rationale.

All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate this claim in light of this additional evidence and all other relevant evidence.  If this claim remains denied, issue a supplemental statement of the case (SSOC) and give the Veteran and his representative time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

